
	
		I
		111th CONGRESS
		2d Session
		H. R. 4478
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to direct the President to take actions to address the
		  needs of children and families who are victims of a major disaster, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Kids
			 Wish II Act.
		2.DefinitionsSection 102 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended—
			(1)in paragraph
			 (9)(C) by inserting child care, after
			 educational,;
			(2)in paragraph
			 (10)(A) by inserting child care, after
			 educational,; and
			(3)by adding at the
			 end the following:
				
					(11)ChildrenThe term children means
				individuals who are 18 years of age or younger.
					(12)Emergency child
				careThe term emergency child care means
				supervision, recreation, and other services offered by a State or local
				government (or a child care provider regulated by a State) for the purpose of
				providing nonparental care for children in the event of a major disaster or
				emergency.
					.
				
			3.Eligibility of
			 for-profit child care facilities for disaster assistanceTitle I of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by
			 adding at the end the following:
			
				103.For-profit
				child care facilitiesNotwithstanding any other provision of this
				Act, a private for-profit child care facility shall be eligible for assistance
				under this Act to the same extent as a private nonprofit child care
				facility.
				.
		4.Disaster
			 planningTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141
			 et seq.) is amended by adding at the end the following:
			
				327.Disaster
				planning to address needs of children and families
					(a)State and local
				disaster planning
						(1)In
				generalThe President shall
				encourage States and localities to include consideration of services and
				facilities for children within all phases of their disaster planning, training,
				and exercises.
						(2)Services and
				facilities for children definedIn this subsection, the term
				services and facilities for children includes—
							(A)health and mental
				health services and facilities for children;
							(B)school services
				and facilities;
							(C)child care
				services and facilities;
							(D)services and
				facilities associated with early education programs, including the Head Start
				program;
							(E)juvenile
				corrections, detention, and court services and facilities;
							(F)child welfare
				services and facilities; and
							(G)residential care
				services and facilities for children, including residential treatment centers
				and group homes.
							(b)National
				disaster planningThe President shall take such actions as may be
				necessary to include the provision of services and facilities for children
				within national planning activities, including the National Response Framework
				and the National Disaster Recovery Framework.
					(c)Specific
				measurable capabilities of disaster plansThe President shall ensure, to the maximum
				extent practicable, that disaster plans for services and facilities for
				children, at a minimum, incorporate specific measurable capabilities for
				shelter-in-place, evacuation, relocation, family reunification, temporary
				operating standards, and accommodation of children with disabilities and
				chronic health needs and other special needs child populations.
					.
		5.Disaster
			 assistance for child care services and facilities
			(a)Essential
			 assistanceSection 403(a)(3)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5170b(a)(3)) is amended—
				(1)in subparagraph
			 (D) by inserting , child care, after
			 schools;
				(2)by striking
			 and at the end of subparagraph (I);
				(3)by striking the
			 period at the end of subparagraph (J) and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(K)provision of emergency child care and
				assistance to families for child placement in emergency child
				care.
						.
				(b)Repair,
			 restoration, and replacement of damaged facilitiesSection
			 406(a)(3)(B) of such Act (42 U.S.C. 5172(a)(3)(B)) is amended by inserting
			 child care, after education,.
			(c)Federal
			 assistance to individuals and householdsSection 408(e)(2) of
			 such Act (42 U.S.C. 5174(e)(2)) is amended—
				(1)in the paragraph
			 heading by inserting child
			 care, after transportation,; and
				(2)by inserting child care,
			 after transportation,.
				6.Case management
			 servicesSection 426 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5189d) is amended—
			(1)by inserting
			 (a) In
			 general.— before The President;
			 and
			(2)by adding at the
			 end the following:
				
					(b)Program
				requirements
						(1)Emphasis on
				children and familiesIn carrying out this section, the President
				shall establish a single Federal disaster case management program with an
				emphasis on achieving tangible, positive outcomes for all children and families
				who are victims of a major disaster.
						(2)ComponentsThe
				program shall—
							(A)adequately address
				the physical health, mental health, nutrition, education, housing,
				transportation, and other human services needs of children and families who are
				victims of a major disaster;
							(B)provide for the
				involvement of nonprofit agencies that provide disaster case management
				services;
							(C)provide access to
				funding that supports all aspects of disaster case management, including direct
				services to survivors;
							(D)provide for a
				single point of contact for disaster assistance applicants who need a wide
				variety of services that may be provided by many different organizations;
				and
							(E)provide funding to
				support case manager
				training.
							.
			7.Assistance to
			 meet needs of children and familiesTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended—
			(1)by redesignating
			 the second section 425, relating to essential service providers, as section
			 427; and
			(2)by adding at the
			 end the following:
				
					428.Assistance to
				meet needs of children and families
						(a)Mass care
				shelters
							(1)In
				generalThe President may provide mass care shelters for victims
				of major disasters. Such shelters shall provide a safe and secure mass care
				shelter environment for children, including appropriate access to essential
				services and supplies.
							(2)StandardsIn
				carrying out this subsection, the President shall—
								(A)develop and
				implement national standards and indicators for mass care shelters that are
				specific and responsive to children;
								(B)develop a list of
				essential age-appropriate shelter supplies for infants and children and fund
				the addition of child-specific supplies to caches for immediate deployment to
				support shelter operations;
								(C)ensure the
				implementation of standards and training to mitigate risks unique to children
				in shelters, including child abduction and sex offenders; and
								(D)ensure all shelter
				operators have access to a fast, accurate, and low-cost system for conducting
				national fingerprint-based criminal history background checks for shelter
				workers and volunteers.
								(b)HousingThe President—
							(1)shall give
				priority to families with children in providing disaster housing assistance
				under this title; and
							(2)may provide
				financial and other assistance for individuals and families who are victims of
				a major disaster to ensure an expedited transition into permanent housing,
				especially for families with children who have disabilities or other special
				health, mental health, or educational needs.
							(c)EvacuationThe President, in coordination with the
				heads of other appropriate Federal agencies, shall develop a standardized,
				interoperable national evacuee tracking and family reunification system that
				ensures the safety and well-being of
				children.
						.
				
			8.Disaster related
			 information servicesSection
			 616(a)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5196f(a)(2)(B)) is amended by inserting children
			 and before individuals with disabilities.
		
